Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 1 of 8
Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 2 of 8
Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 3 of 8
Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 4 of 8
Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 5 of 8
Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 6 of 8
Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 7 of 8
Case 2:19-bk-14597-SK   Doc 1 Filed 04/22/19 Entered 04/22/19 15:51:58   Desc
                         Main Document    Page 8 of 8
